 

     

IN THE UNITED sTATEs DISTRICT coURT
FOR THE sAsTERN DISTRICT oF NORTH cAROLINA U§T§AJWMWP

WESTERN DIvIsIoN Ea&m§dw%
DQMUT

NO. 5:18-CR-9-BO

UNITED sTATEs oF AMERICA
V. 2

ELIZABETH HAYES COX

oRDER oF FoRFEITURE

 

In the Criminal Indictment in the above action, the United
States sought forfeiture of property of the defendant, pursuant to
18 U.S.C. § 981, as proceeds of the unlawful activity of the
defendant as charged in the Criminal Indictment.

The defendant pled guilty to Counts Two and Three of the
Criminal Indictment, that is, to offenses in violation.of 18 U.S.C.
§ 641 (Theft of Public Money), and agreed to forfeit the property
listed in the Criminal Information, that is, an amount of
$113,469.48.

By virtue of the defendant's guilty plea and agreement, the
United States is now entitled to the defendant's interest in
$113,469.48, pursuant to 18 U.S.C. § 981;

Accordingly, it is hereby ORDERED, ADJUDGED AND DECREED that:

 

 

1. That based upon the defendant's guilty plea and agreement,
the above-listed $113,469.48 is forfeited to the United States for
_disposition in accordance with the law; and

-2. Any and all forfeited funds shall be deposited by the
U. S. Department of Justice or the U. S. Department of the
Treasury, as soon as located or recovered, into the U. S.
Department of Justice’s Assets Forfeiture Fund_ or the U. S.
Department of the Treasury's Assets Forfeiture Fund in accordance
with 28 U.s.c. § 524(¢) ana 21 u.s.c. § sel(e).

Upon sentencing and issuance of the Judgment and Commitment
Order, the Clerk of Court is directed to incorporate a reference
to this Order of Forfeiture in_ the applicable section. of the
Judgment, as required by Fed. R. Crim. P. 32.2(b)(4)(B). In
accordance with Fed. R. Crim. P. 32.2[b)(4)(A), this Order shall

be final as to the defendant upon entry.

so oRDERED. This Zé day of SZMA/l , 2019.

Tsi'REl\l`c'E w. BOYLE
Chief United States District Judge

 

 

